In an action, inter alia, to recover damages for breach of contract and for injunctive relief, the defendants appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated May 14, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*366Contrary to the defendants’ contention, the vague and conclusory assertions in the affidavits of the defendant Thomas DeGasperi to the effect that the defendants did not engage in any improper conduct are insufficient to constitute a prima facie showing of their entitlement to judgment as a matter of law (see, Ayotte v Gervasio, 81 NY2d 1062; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
In any event, the plaintiff has established that it has not yet received an adequate opportunity to conduct discovery into several relevant issues, some of which are exclusively within the knowledge of the defendants (see, CPLR 3212 [f]; Urcan v Cocarelli, 234 AD2d 537; Halpern Dev. Venture v Board of Trustees, 222 AD2d 652; Baron v Incorporated Vil. of Freeport, 143 AD2d 792). Accordingly, the Supreme Court properly denied the motion for summary judgment. Bracken, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.